                                         Case 5:16-md-02752-LHK Document 341 Filed 11/20/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     IN RE: YAHOO! INC. CUSTOMER                      Case No. 16-MD-02752-LHK
Northern District of California
 United States District Court




                                  13     DATA SECURITY BREACH
                                         LITIGATION                                       AMENDED ORDER GRANTING
                                                                                          MOTION TO REMOVE
                                  14                                                      INCORRECTLY FILED DOCUMENT
                                  15                                                      Re: Dkt. No. 338
                                  16

                                  17          Before the Court is the parties’ Joint Motion to Remove Incorrectly Filed Document. ECF
                                  18   No. 338 (“Joint Motion”). Upon consideration of the Joint Motion and the papers submitted in
                                  19   support thereof, the motion is GRANTED.
                                  20          The joint motion requested that the Court replace the incorrectly filed document. The
                                  21   parties are advised that the Clerk’s office does not replace documents. The correct version
                                  22   remains accessible as an attachment to the joint motion. ECF No. 338-1.
                                  23          The Clerk is directed to remove the previously filed ECF No. 337-4.
                                  24   IT IS SO ORDERED.
                                  25   Dated: November 20, 2018
                                  26                                                   ______________________________________
                                  27                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  28                                                    1
                                       Case No. 16-MD-02752-LHK
                                       AMENDED ORDER GRANTING MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
